Opinión disidente, en reconsideración,
del Juez Asociado Señor Pérez Pimentel.
San Juan, Puerto Rico, a 30 de abril de 1968
Disiento por los fundamentos expuestos en la opinión per curiam original y por los adicionales que paso a explicar.
El accidente ocurrió casi en el centro de la carretera. Jordán había invadido el carril izquierdo suyo que era por el cual discurría el vehículo conducido por Morales. Jordán *689no iba a cruzar perpendicularmente ese carril. Según su propio testimonio iba a seguir hacia adelante por el carril que no le pertenecía para luego entrar a la izquierda donde hay un garage. Jordán declaró que vio venir el vehículo con-ducido por Morales pero creyó que no iba a seguir por el carril invadido por él. La falta de precaución de Jordán fue crasa. Recuérdese que el impacto entre los dos vehículos ocurre según el propio Jordán, en el mismo momento que él invade el carril izquierdo yendo de Bayamón hacia' Vega Alta. El derecho de paso por ese carril era de Morales y no de Jordán. Éste ha cruzado frente a un vehículo que se ha detenido para permitirle invadir el carril izquierdo. Aunque ve el vehículo de Morales, que según las conclusiones del juez sentenciador iba a 35 millas por hora, Jordán no se detiene y entra en el carril opuesto al suyo, o sea, por donde discurría el vehículo de Morales que se dirigía de Vega Alta hacia Bayamón. No hay duda de que cuando Jordán invade el carril izquierdo ya está muy cerca de él el vehículo de Mo-rales, pues el propio Jordán declaró que su entrada a ese carril y la ocurrencia del choque fue una cosa casi simul-tánea. El impacto de ambos vehículos fue de frente. De suerte que cuando un vehículo se detuvo para darle paso Jordán entró inmediatamente en el carril que no le corres-pondía para seguir caminando por ese carril en dirección a Vega Baja hasta llegar un poco más adelante donde en-traría al garage que está en la izquierda mirando de Baya-món hacia Vega Alta.
Aun si se le quisiera imputar negligencia a Morales por no haber previsto que Jordán iba a invadir su carril a pesar de su proximidad al sitio del accidente, el grado de esa ne-gligencia nunca podría ser mayor que la de Jordán. A mi juicio no podría imputársele a Morales, beneficiando con la mayor liberalidad a Jordán, más de un 25% de negligencia.